Citation Nr: 0612717	
Decision Date: 05/02/06    Archive Date: 05/15/06	

DOCKET NO.  02-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
secondary to herbicide exposure. 

2.  Entitlement to service connection for joint pain, 
secondary to herbicide exposure. 

3.  Entitlement to service connection for residuals of a 
nerve injury, secondary to herbicide exposure. 

4.  Entitlement to service connection for residuals of a 
muscle injury, secondary to herbicide exposure. 

5.  Entitlement to service connection for impaired speech, 
secondary to herbicide exposure.



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from 
December 1968 to September 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  This case was remanded by the Board in 
December 2003.  


FINDINGS OF FACT

1.  The competent evidence of record does not show the 
veteran currently has a skin disability. 

2.  The competent evidence of record does not show the 
veteran currently has joint pain.

3.  The competent evidence of record does not show the 
veteran currently has residuals of a nerve injury. 

4.  The competent evidence of record does not show the 
veteran currently has residuals of a muscle injury.  

5.  The competent evidence of record does not show the 
veteran currently has impaired speech.  


CONCLUSIONS OF LAW

1.  A skin disability was neither incurred in nor aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  Joint pain was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

3.  Residuals of a nerve injury were neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.  

4.  Residuals of a muscle injury were neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.  

5.  Impaired speech was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has a skin disability, joint pain, 
residuals of a nerve injury, residuals of a muscle injury, 
and impaired speech, all secondary to in-service herbicide 
exposure.  It is requested that the veteran be afforded the 
benefit of the doubt.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

As to the appellant's claim that the aforementioned 
disabilities were due to exposure to herbicide agents while 
serving in the Republic of Vietnam during the Vietnam war, 
the Board notes that when adjudicating claims of entitlement 
to service connection due to alleged herbicide (including 
Agent Orange) exposure, VA must consider both direct service 
connection under 38 C.F.R. § 3.303 and presumptive service 
connection under 38 C.F.R. § 3.307 (2005) for the disorders 
enumerated at 38 C.F.R. § 3.309 (2005) for herbicide 
exposure.  Combee v. Brown, 34 F.3d, 1039, 1043 (Fed. Cir. 
1994).  

With regard to herbicide exposure (including Agent Orange), 
law and VA regulations provide that a veteran who during 
active military, naval or air service served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
the Republic of Vietnam, beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involve duty or visitation in the Republic of Vietnam.  Id.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing the Board may accept 
one medical opinion and reject others.  Id.  At the same time 
the Board cannot make its own independent medical 
determinations and it must have plausible reasons, based upon 
the medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that while 
the veteran's service medical records reflect treatment for a 
facial rash, in March 1970, there is no competent evidence 
that the appellant currently suffers from a skin disability.  
See VA examination report dated in July 2005.  Additionally, 
while the veteran, postservice, reported complaints, as for 
example, regarding musculoskeletal pain, no examiner, 
including Barry D. Hootman, M.D., was able to diagnose a 
current joint disability.

To grant service connection there must be competent evidence 
of a current disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Here the record is devoid of competent 
evidence that the veteran currently has joint pain, residuals 
of a nerve injury, residuals of a muscle injury, or impaired 
speech.  Further, no physician has linked such a disorder to 
service.  Thus, because none of the medical evidence of 
record includes a current diagnosis for any of the five 
aforementioned disabilities at issue on appeal, service 
connection is denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.303.

The Board recognizes that evidentiary development directed in 
the December 2003 remand was not fully completed.  
Nevertheless, given the lack of a current diagnosis, the 
Board finds these errors to be harmless.  Simply put, while 
the VA examinations were not carried out to the letter of the 
remand order, each VA examination was conducted by a 
qualified physician.  These physicians were competent to 
diagnose the presence or absence of claimed disabilities, and 
to opine as to their relationship, if any, with military 
service.  Hence, there is no evidence that the RO's failure 
to demand perfect compliance reasonably affected the outcome 
of this case.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Moreover, the veteran has not provided competent evidence of 
a current diagnosis for any of the five disabilities for 
which he seeks entitlement to service connection.  In their 
absence, no further development is warranted.  In sum, as 
there is not a scintilla of evidence that any failure on the 
part of the RO to comply with the exact specifics of the 
remand order reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO or his 
statements to VA examiners.   While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current diagnosis of a problem.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements addressing his current 
diagnosis are not probative evidence as to the issue on 
appeal.

Of course, should the veteran secure competent evidence 
linking current disabilities to service, he should submit 
that evidence to VA, and his claim would then be reevaluated 
based on a new review of the evidence then of record.  At 
this time, however, because the preponderance of the evidence 
is against the veteran's claims, the doctrine of reasonable 
doubt is not for application, and the claims must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the record shows that 
VA notified the veteran that establishing entitlement to 
service connection for a disability requires, among other 
things, competent evidence of a current disability.  See, 
e.g., the August 2002 rating decision.  Following that rating 
decision the veteran had an opportunity to participate 
meaningfully in his claim.  The claim was thereafter 
readjudicated in January 2006.  Notably, these claims are 
denied because the veteran does not meet the statutory 
threshold for entitlement to service connection for skin 
disabilities, joint pain, residuals of nerve and muscle 
injuries, and impaired speech, i.e., he does not present 
competent evidence of current disabilities.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Moreover, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, because the decision is 
mandated by the veteran's failure to meet basic prerequisites 
for service connection, the Board is entitled to go forward 
with adjudication of the claims regardless of whether or not 
VA provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a skin disability, joint pain, 
residuals of a nerve injury, residuals of a muscle injury, 
and for impaired speech, secondary to herbicide exposure, is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


